IN THE SUPREME COURT OF THE STATE OF DELAWARE

STEVEN CURRY,1                                §
                                              §       No. 440, 2017
         Respondent Below,                    §
         Appellant,                           §       Court Below—Family Court
                                              §       of the State of Delaware
         v.                                   §
                                              §       Cr. ID No. 1702001650N
STATE OF DELAWARE,                            §
                                              §
         Petitioner Below,                    §
         Appellee.                            §

                                Submitted: April 18, 2018
                                 Decided: April 20, 2018

Before STRINE, Chief Justice, VALIHURA and TRAYNOR, Justices.

                                        ORDER

         This 20th day of April 2018, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that the judgment of the Family

Court should be affirmed on the basis of and for the reasons stated in its September

27, 2017 Order Following Review of Commissioner’s Order.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court be AFFIRMED.

                                              BY THE COURT:


                                              /s/ Gary F. Traynor
                                              Justice


1
    In accordance with Del. Sup. Ct. R. 7(b), the Court has assigned a pseudonym to the Appellant.